846 F.2d 70Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Jimmie Eddie COX, Petitioner-Appellant.
No. 87-8034.
United States Court of Appeals, Fourth Circuit.
Submitted March 23, 1988.Decided May 12, 1988.

Jimmie Eddie Cox, appellant pro se.
Before DONALD RUSSELL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Jimmie Eddie Cox has petitioned this Court for a writ of mandamus compelling the district court to act upon his habeas corpus action petition under 28 U.S.C. Sec. 2254.  Specifically, petitioner would have this Court direct the district court either to enter final judgment on his habeas petition or order respondents to show cause why the writ should not be granted.  The district court has now ordered that Cox's habeas petition be served on respondents and that respondents answer, and respondents have moved to have the action transferred to district court in North Carolina.  See Cox v. Leeke, C/A No. 3:87-840-8K (D.S.C. Feb. 17, 1988).


2
Thus, the relief Cox seeks by way of mandamus has been rendered moot by the district court's actions and the petition for a writ of mandamus should be dismissed.


3
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus is denied as being moot and this action is dismissed.


4
DISMISSED.